DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2020 has been entered.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Sima Kulkarni on 04 February 2021.

The application has been amended as follows: 

Amended Claim 1 now reads:

1.  A touch sensor comprising:
a first detection electrode portion formed on a substrate in a first direction;
a second detection electrode portion formed on the substrate in a second direction intersecting the first direction,
wherein each of the first detection electrode portion and the second detection electrode portion comprise a plurality of unit transparent electrodes each formed by fine etching of the first detection electrode portion and the second detection electrode portion, and 
wherein a plurality of fine etched patterns are formed [[in a]] to define respective boundary portions [[portion between]] of each of the plurality of unit transparent electrodes included in the first detection electrode portion and the second detection electrode portion;
wherein each unit transparent electrode has a polygonal shape [[in which a part of the]] formed by a respective boundary portion [[having a polygonal shape is]] that was removed by [[the]] a respective fine etched pattern, and adjacent unit via the plurality of fine etched patterns;
wherein a pitch of [[the]] each unit transparent electrode is in a range of 100 um to 500 um; and 
wherein an inter-electrode dummy portion is formed between the first detection electrode portion and the second detection electrode portion, [[having]] the inter-electrode dummy portion comprises a plurality of dummy electrodes each formed by fine etching of the first detection electrode portion and the second detection electrode portion, and each dummy electrode having a shape which is the same as that of the unit transparent [[electrode]] electrodes, and each of the dummy electrodes being electrically insulated from [[the]] each of the unit transparent [[electrode]] electrodes;
wherein a plurality of [[the]] dummy patterns are formed between the first detection electrode portion and the second detection electrode portion, [[having]] a spatial frequency of the dummy patterns [[which is]] being the same as that of the plurality of fine etched patterns [[are interposed between the first detection electrode portion and the second detection electrode portion to dispose the]], such that a low frequency component of a spatial frequency generated by the first detection electrode portion and the second detection electrode portion is converted to a [[same]] high frequency component on a front surface of the touch sensor so that a pattern of the touch sensor is not seen [[due to the same high frequency component disposed on the front surface of the touch sensor]].

Amended Claim 5 now reads:

5.  The touch sensor of claim 4, wherein the plurality of unit transparent [[electrode has]] electrodes have one shape selected from among a hexagonal shape, a triangular shape, and a quadrilateral shape.

Amended Claim 7 now reads:

7.  The touch sensor of claim 1, wherein a width of the plurality of fine etched [[pattern]] patterns is in a range of 5 pm to 20 pm.

Amended Claim 9 now reads:

9.  The touch sensor of claim 1, wherein transmittances of the first detection electrode portion and the second detection electrode increase due to the plurality of fine etched patterns [[formed in the boundary portion of the unit transparent electrode]].

Amended Claim 10 now reads:

10.  The touch sensor of claim 1, wherein:
the plurality of unit transparent [[electrode is]] electrodes are formed by the plurality of fine etched patterns; 
plurality of fine etched [[pattern]] patterns included in the plurality of unit transparent [[electrode]] electrodes; and
a spatial high frequency component is disposed on a front surface of the touch sensor.

Allowable Subject Matter

Claims 1, 4-5, 7-10, 13, and 14 (now renumbered Claims 1-9) are allowed.

The following is an examiner’s statement of reasons for allowance: none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features as recited in independent Claim 1.  In particular, none of the references relied upon by the examiner teach or fairly suggest the claimed “touch sensor” comprising the claimed “first detection electrode portion” and “second detection electrode portion” wherein each of the first detection electrode portion and the second detection electrode portion comprise the claimed “plurality of unit transparent electrodes” that are “formed by fine etching” of the first detection electrode portion and the second detection electrode portion, wherein the claimed “plurality of fine etched patterns” are formed to define “respective boundary portions of each of the plurality of unit transparent electrodes,” and “wherein each unit transparent electrode has a polygonal shape formed by a respective boundary portion that was removed by a 
The claimed invention is best represented by Figures 6(a) through 6(d) and Figures 18(a) and 18(b) of the originally filed disclosure.  As shown in Figures 6(a) through 6(d), the claimed touch sensor comprises a “first detection electrode portion” (40) and a “second detection electrode portion” (50), wherein each comprises the claimed “plurality of unit transparent electrodes” having a hexagonal shape and being “formed by fine etching” of the first detection electrode portion (40) and the second detection electrode portion (50), wherein a pitch of each unit transparent electrode is in Figures 18(a) and 18(b)).  As further shown in Figures 6(a) through 6(d), a claimed “inter-electrode dummy portion” (100) is formed between the first detection electrode portion (40) and the second detection electrode portion (50) and comprises a plurality of dummy electrodes each formed by fine etching of the first detection electrode portion (40) and the second detection electrode portion (50) with each dummy electrode (100) having a shape which is the same as that of the unit transparent electrodes, such that “a low frequency component of a spatial frequency generated by the first detection electrode portion and the second detection electrode portion is converted to a high frequency component on a front surface of the touch sensor so that a pattern of the touch sensor is not seen” (see the originally filed Specification at Paragraphs [0069]-[0073]).
As pertaining to the most relevant prior art relied upon by the examiner, Sohn (US 2016 / 0103526) discloses (see Fig. 11 with Fig. 1, Fig. 3, and Fig. 16) a touch sensor comprising: a first detection electrode portion (see (2100) in Fig. 11) and a second detection electrode portion (see (2200) in Fig. 11; see Page 4 through Page 5, Para. [0065]-[0069]), wherein a plurality of fine etched mesh patterns (see (OA) and (LA) in Fig. 1, for example) are formed to produce the first detection electrode portion (see (2100) in Fig. 11) and the second detection electrode portion (see (2200) in Fig. 11) such that a polygonal shape (i.e., see (OA) and (LA) in Fig. 1) is repeated across the first detection electrode portion (see (2100) in Fig. 11) and the second detection electrode portion (see (2200) in Fig. 11), and an inter-electrode dummy pattern (see (410) in Fig. 1 and Fig. 3) is formed between the first detection electrode portion (see (2100) in Fig. 11) and the second detection electrode portion (see 
However, Sohn is directed to the formation of wire mesh pattern electrodes.  As such, Sohn does not disclose the claimed “first detection electrode portion” and “second detection electrode portion” that each comprise the claimed “plurality of unit transparent electrodes” that are “formed by fine etching” of the “first detection electrode portion” and the “second detection electrode portion” wherein “each unit transparent electrode has a polygonal shape formed by a respective boundary portion that was removed by a respective fine etched pattern.”  As such, Sohn further does not disclose that “a pitch of each unit transparent electrode is in a range of 100 um to 500 um” and that and “inter-electrode dummy portion comprises a plurality of dummy electrodes each formed by fine etching of the first detection electrode portion and the second detection electrode portion” with “each dummy electrode having a shape which is the same as that of the unit transparent electrodes.”
Mizuno et al. (US 2014 / 0246225) discloses (see Fig. 1) a touch sensor (10; see Fig. 1 in combination with Figs. 46A-46B) comprising:  a first detection electrode portion (13) formed on a substrate (11) in a first direction (i.e., a horizontal direction) and a second detection electrode portion (23) formed on the substrate (11) in a second direction (i.e., a vertical direction) intersecting the first direction (i.e., the horizontal opposite as that of the unit transparent electrodes (13b; see Page 4 through Page 5, Para. [0109], [0111], and [0112]-[0118]; Page 11, Para. [0181]; and Page 21, Para. [0297]).
However, Mizuno et al. does not clearly disclose that the plurality of fine etched patterns are formed to clearly define respective boundary portions of each of the plurality of unit transparent electrodes included in the first detection electrode portion and the second detection electrode portion.  Further, and more significantly, while Mizuno et al. may suggest unit transparent electrodes having polygonal shapes formed by fine etching patterns into a first detection electrode portion and a second 
Zhang et al. (US 2019 / 0050076) at Figure 2 and Figure 5 discloses the formation of unit transparent electrodes (see (1’, 2’, 3’, 4’, 5’, 6’) in Figure 2, for example) and dummy electrodes (see (10) in Figure 2, for example) having polygonal shapes (see Page 2, Para. [0025] and Page 3, Para. [0036]).
However, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the claimed “first detection electrode portion” and “second detection electrode portion” comprising the claimed “plurality of unit transparent electrodes” that are “formed by fine etching” to define .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.